Citation Nr: 0201575	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  01-03 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder claimed 
as a residual of exposure to asbestos in service.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 Regional Office (RO) decision, 
which denied the veteran's claim of entitlement to service 
connection for a lung disorder claimed as a residual of 
exposure to asbestos in service.


FINDING OF FACT

The medical evidence of record does not establish that the 
veteran's current lung disorder, noted many years after 
service, is related to exposure to asbestos or any other 
incident during service.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.7(x)(15), 3.102, 3.303, 
3.304(d) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice which is contemplated by 
law.  Following the veteran's original claim seeking 
entitlement to service connection for a lung disorder claimed 
as a residual of exposure asbestos in service, the RO sent 
written notice to the veteran regarding the type of 
information and evidence needed to substantiate his claim.  
Specifically, in their November 22, 1999, correspondence, the 
RO advised the veteran that his assistance was needed in 
furnishing information regarding his military service and his 
occupation since leaving the military.  It was then requested 
that the veteran provide a response to a series of questions 
pertaining to his duties in service, post-service and his 
claimed exposure to asbestos.  Thereafter, in a March 2001 VA 
letter, the veteran received a more detailed account of the 
recent enactment of the VCAA and the particular types of 
information and medical or lay evidence necessary to 
substantiate his claim.  Finally, the May 2000 rating 
decision, the March 2001 statement of the case, and the April 
2001 supplemental statement of the case, which were all 
rendered during the pendency of this appeal, each addressed 
the law and put the veteran on notice regarding the 
evidentiary shortcomings of his claim.

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  First, the veteran's service medical records have 
been obtained and associated with the claims folder.  The RO 
has also requested the treatment records from the Pittsburgh 
VA Medical Center (VAMC), which were identified by the 
veteran.  The referenced treatment records have also been 
associated with the veteran's claims folder, and they appear 
to be intact.  In August 2000, the veteran was provided with 
a relevant VA examination.  A copy of the examination report 
has been likewise associated with the veteran's claims 
folder.  Currently, the veteran has not alleged that there 
are any additional medical records related to his claim that 
VA has not already obtained, and indeed, the Board is unable 
to identify any such evidence.  Thus, adjudication of this 
appeal without remand to the RO for additional consideration 
under the new law poses no risk of prejudice to the veteran.  
See e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore, the claim of entitlement to service connection for 
a lung disorder claimed as a residual of exposure to asbestos 
in service is ready for appellate review.

Entitlement to service connection for a lung disorder claimed 
as a residual of exposure to asbestos in service.

The veteran has verified service with the U.S. Coast Guard 
Merchant Marine for the purposes of VA benefits, from 
December 1943 and August 1945, as well as active military 
service with the U.S. Army from December 1948 to January 
1950.  See 38 C.F.R. § 3.7(x)(15).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).  In 
addition, service connection may also be granted on the basis 
of post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2001).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, if the evidence is 
consistent with the circumstances, conditions, or hardships 
of service, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory lay or other evidence" under 38 U.S.C.A. 
§ 1154(b) means "credible evidence."  Collette v. Brown, 82 
F.3d 389, 393 (1996).  Thus, section 1154(b) considerably 
lightens the burden of a combat veteran who seeks benefits 
for a disease or injury which he alleges were incurred in 
combat service.  Id.

A review of the record indicates that in July 1993, the RO 
received documentation of the veteran's Merchant Marine 
service.  This documentation included an August 1957 letter 
from the U.S. Department of Commerce to the veteran.  The 
attachment to this letter was a crew list for the S.S. Elihu 
Yale, which identified the veteran by name and crew position.  
This documentation also included a short history of the 
Liberty Ship, S.S. Elihu Yale, and a narrative of its 
sinking.  Lastly, an U.S. Coast Guard, Report on U.S. 
Merchant Vessel War Action Casualty, was submitted.  The 
referenced report indicates that the S.S. Elihu Yale went 
down during an attack on February 15, 1944.  A total of 267 
officers and men was aboard; 255 were rescued; and 12 were 
lost.  There were also 15 crewmen injured.  The veteran in 
this case is, himself, a recipient of the Mariner's Medal, a 
distinct medal equivalent to those issued to members of the 
Armed Forces during wartime.  The service department records 
also reflect that other awards included the Merchant Marine 
Emblem, the Atlantic War Zone Bar, and the Combat Bar.

The veteran's service medical records do not contain any 
reference to a lung disorder, including asbestosis.  
Additionally, the veteran himself has not presented any 
evidence that a lung disorder was present during service.

The initial indications of a disorder involving the lungs is 
contained in medical records from the Pittsburgh VAMC, which 
were submitted by the veteran and received by the RO in May 
2000.  The referenced medical records are dated from November 
1993 through February 1994.

A November 18, 1993, Radiology Diagnostic Report reflects 
that the veteran underwent a computed tomography (CT) scan of 
his chest.  It was noted that based on the CT scan of the 
veteran's chest, the examiner did not believe that a specific 
diagnosis could be made in this case.  The impression was 
diffuse areas of increased density, mostly peripheral and 
subpleural in location and involving primarily the left upper 
lope, lingula, right middle lobe, and both lower lobes, with 
the changes more extensive on the right than the left.  There 
was no evidence of adenopathy or pleural effusion.  Diseases, 
which could have been included in the differential diagnosis 
were listed as: (1) allergic alveolitis, (2) eosinophilic 
pneumonia, (3) bronchiolitis, (4) obliterans with organizing 
pneumonia, (5) active tuberculosis, and (6) septic emboll.  
The examiner believed that pneumocystis carinell pneumonia 
was unlikely, as would be alveolar proteinosis.  If 
clinically indicated, a bronchoscopy was recommended.  If 
this proved unsuccessful, then an open lung biopsy was 
recommended.

A November 22, 1993, Radiology Diagnostic Report reflects 
that the veteran was post status bronchoscopy.  A pigtail 
catheter had been directed towards the right upper apex.  
There was marked reduction of the right-sided pneumothorax 
when compared to the prior study, though a residual small 
pneumothorax was present in the right apex.  Soft tissue 
empysema was also noted in the right lateral chest wall.  
There were bilateral infiltrates, which appeared similar to 
the study on November 19, 1993.  The impression was marked 
reduction in the right-sided pneumothorax following insertion 
of the right pleural pigtail catheter.  

A November 23,1993, Radiology Diagnostic Report reflects that 
frontal x-ray films of the veteran's chest were obtained.  
Based on the films, there was evidence of chronic obstructive 
pulmonary disease (COPD).  There was also evidence of 
advanced subcutaneous emphysema and pulmonary infiltrates in 
both lungs, most likely due to pneumonia.  

A Surgical Pathology Report, also dated November 23, 1993, 
reflects that the veteran underwent bronchoscopy biopsies.  
His pre-operative diagnosis was right middle lobe and right 
lower lobe infiltrates.  His post-operative diagnosis was the 
same.  Based on the veteran's bronchoscopic lung biopsy, the 
diagnosis was lung parenchyma with extensive interstitial 
fibrosis and acute lymphocytic infiltrate.  It was noted that 
there was no evidence of well-formed granulomas, ruling out 
sarcoidosis.  Special stains for fungi and acid-fast bacilli 
were negative. 

A November 25, 1993, Radiology and Diagnostic Report reveals 
that a frontal chest projection was taken for purposes of 
evaluating the veteran's pneumothorax.  There was still 
subcutaneous emphysema in the soft tissue of the chest wall 
on the right.  There was still very minimal pneumothorax in 
the apex of the right lung.  There was evidence of COPD.  
There were bilateral pulmonary infiltrates, possibly due to 
pneumonia.  Finally, it was noted that the possibility of 
malignancy could not be excluded.  

A November 26, 1993, Radiology and Diagnostic Report reflects 
that frontal and lateral chest projections on this occasion, 
were similar to those of November 25, 1993.

A November 27, 1993, Radiology and Diagnostic Report 
indicates that the pigtail catheter was removed from the 
veteran's right hemithorax since November 26, 1993.  No 
definite pneumothorax was identified.  There was still 
moderate subcutaneous emphysema present in the right chest 
wall.

A December 6, 1993, Surgical Pathology Report indicates the 
veteran underwent a wedge biopsy of his right upper lung lobe 
and his right middle lung lobe.  Based on a wedge biopsy of 
the veteran's right upper lung lobe, the diagnosis was mild 
emphysema, focal interstitial fibrosis, and focal 
anthracosis.  Based on a wedge biopsy of the veteran's right 
middle lung lobe, the diagnosis was early bronchopneumonia, 
focal interstitial fibrosis with lymphoid aggregates, and 
organizing exudate focal.  

A December 13, 1993, Radiology Diagnostic Report indicates 
the veteran was status post chest tube pull, wedge resection.  
It was noted that there was moderate right-sided pneumothorax 
increase.

A December 15, 1993, Radiology Diagnostic Report reflects 
that again, the veteran's chest was x-rayed.  The impression 
was a small right apical pneumothorax.  The veteran was again 
diagnosed with COPD.  Bilateral infiltrates were unchanged 
since the veteran's last examination, were noted.

A January 1994 Radiology Diagnostic Report indicates no 
significant change when compared with the veteran's previous 
December 1993 examination.

A February 1994 document reflects that lung tissue slides 
from the veteran were evaluated.  Based on an evaluation of 
these slides, the assessment was interstitial fibrosis and 
"other non-specific changes-lung tissues."  It was noted 
that the potential etiologies of such changes were quite 
numerous.  In the opinion of the evaluator, a history, 
including inquiries about possible exposure and 
hypersensitivity to allergens along with other appropriate 
clinical testing would be of further value in discovering a 
specific etiology.

More recent medical records from the Pittsburgh VAMC, dated 
February 1994 through November 1999, show that the veteran 
continues to suffer from a lung disorder, to include COPD 
with interstitial fibrosis and pulmonary infiltrates.  
Likewise, the record evidence that the veteran has continued 
to undergo CT scans of the chest in addition to x-rays.

A Radiology Diagnostic Report, dated July 1, 1999, reflects 
that the veteran was admitted for persistent septums of 
dyspnea on exertion and scant cough.  His clinical history 
indicated that he had had a prior episode of inflammatory 
lung disease, and he had been admitted with pneumonia about a 
month ago.  Based on the findings from the veteran's chest x-
ray, the impression was baseline COPD and probable post 
inflammatory pleural/parenchymal scarring in the right lower 
lobe.  It was noted that increasing spiculated right upper 
lobe anterior segment nodular density was worrisome for a 
scar carcinoma.  A CT scan of the chest was recommended for 
more definitive evidence.

The veteran subsequently underwent a CT scan of the chest in 
July 1999.  A comparative study between the veteran's 
previous November 1993 and his current July 1999 CT chest 
scan was done.  Based on the veteran's July 1999 CT scan, the 
impression was multiple bilateral peripheral patches of 
increased density.  It was noted that these patches were 
similar in appearance to those seen in November 1993, with 
some areas having resolved and with some new areas.  The 
etiology of the patches were uncertain, as the pattern was 
unusual and non-specific.  An approximately 1.2 centimeters 
(cm.) nodular area in the anterior segment of the veteran's 
right upper lobe was also detected by the CT scan.  It was 
noted that as this nodular area had grown markedly over the 
last six weeks on chest x-ray, atypical infection (e.g., 
tuberculosis and fungal infection) must be considered and 
ruled out.  Bronchoscopy with bronchial washings from the 
anterior segment of the right upper lobe was recommended.

In a private October 25, 1999, medical statement, Dr. J.M., 
advised that she had seen the veteran for further evaluation 
of his cough and pulmonary fibrosis.  It was noted that the 
veteran's physical examination was significant for decreased 
breath sounds.  At this time, the veteran's cough, secondary 
to post nasal drip, was described as stable.  Finally, the 
veteran reported his pulmonary fibrosis was being followed in 
the Pulmonary Clinic at VA.

An October 29, 1999, notation evidences that the veteran was 
seen by a VA Pulmonologist.  The veteran underwent a physical 
examination, and the examiner reviewed the veteran's July 
1999 CT scan of the chest.  The impression was hemoptysis, 
the etiology of which was unclear.  The examiner did not 
believe that this condition was related to the veteran's 
prior transbronchial biopsies, and he noted the veteran 
appeared to have few other symptoms.  According to the 
examiner, it was possible that the veteran was developing 
hemoptysis from some mild bronchiectasis because of his 
chronic fibrotic lung disease, but given the uncertainties 
regarding the diagnosis of his lung disease, the examiner 
believed it was worthwhile to investigate this matter 
further.  Ultimately, the examiner recommended that the 
veteran undergo an additional CT scan of the chest for 
comparison with his previous July 1999 CT scan.

A November 1999 Radiology Diagnostic Report indicates that a 
CT scan of the veteran's chest demonstrated hyperinflation of 
both lungs, probably due to chronic COPD.  The impression was 
small cavitary lesions in the anterior segment of the right 
upper lobe and in the superior segment of the right lower 
lobe.  Differential diagnosis was fungal infection, 
tuberculosis, and septic emboli.  It was also noted that the 
veteran had infiltrates in both lungs with chronic and acute 
patterns which were previously described.  Areas of fibrosis 
in both lungs were also present.  The infiltrate in the 
veteran's right lower lobe, seen on the previous examination, 
was no longer present.  There was no evidence of mediastinal 
adenopathy.

Based on a close review of record, the Board notes that the 
veteran was awarded, among other decorations, the Mariner's 
Medal and the Combat Bar; and, as such, the Board will accept 
this documentation as proof of the veteran's combat status.  
As a consequence, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are for application in this 
case.  

In this matter the veteran contends that he was exposed to 
asbestos in service and that he has since developed a lung 
disorder, including asbestosis, as a result thereof.  
Specifically, it is maintained that the exposure primarily 
occurred while performing his duties aboard U.S. Naval ships 
during his period of active military service as a Merchant 
Marine.  Even assuming that the veteran's lay statement as it 
relates to his combat status could be considered 
satisfactory, credible lay evidence of in-service asbestos 
exposure, 38 U.S.C.A. § 1154(b); Collette, supra, the medical 
record does not establish that the veteran's current 
condition is related to any such exposure in service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  In this 
context, the medical evidence reflects the existence of a 
current lung disorder, to include but not limited to COPD, 
fibrotic lung disease, pulmonary infiltrates, and hemoptysis 
has been established.  Significantly, however, none of the 
evidence of record contains a medical opinion relating the 
veteran's current lung disorder with his period of military 
service, or with any exposure to asbestos during service.  

As such evidence is necessary to support the veteran's 
current claim, the veteran was subsequently scheduled for a 
VA examination in August 2000.  On the occasion of this 
examination, the examiner was specifically requested to 
provide a medical opinion as to whether or not any 
respiratory disability the veteran may have is consistent 
with the veteran's claimed exposure to asbestos during 
service.  It was noted that the veteran's claims folder was 
reviewed prior to his examination.  

With regards to his medical history, the veteran related that 
he served in the Merchant Marines from 1943 to 1945.  He 
indicated that he was below ship most of that time, although 
he was not constantly in the engine room.  The veteran 
claimed that throughout the hull of the ship, there were 
pipes carrying asbestos and quite frequently, a fine dust of 
asbestos covering many surfaces could be seen.  The veteran 
occasionally actually removed asbestos insulation from pipes 
that had blown, but he was not involved in replacing the 
insulation.  From 1945 to 1946 he served for several months 
on a coal-fired tugboat where he worked in the engine room.  
Again, he was exposed to asbestos but after this, his 
asbestos exposure essentially ended, and he had had no 
further exposure during his civilian working life.  

It was noted that the veteran's symptoms of lung disease 
became apparent in the late 1980s when the veteran developed 
a cough and slight dyspnea on exertion.  These symptoms very 
slowly progressed, but after the death of the veteran's wife 
in 1992, he was evaluated.  The veteran was not told the 
nature of his lung disease at that time.  From 1993 on, he 
has continued to have a cough.  In late 1999, the veteran 
then developed hemoptysis, and he was reevaluated.  CT scans 
at that time revealed patch air space disease with some 
nodularity.  Of note, the areas of infiltrate on the CT in 
1999 differed from the areas of infiltrate on the CT from 
1993.  Eventually, the veteran was treated with a course of 
oral prednisone, which markedly improved his symptoms of 
cough and hemoptysis.  However, since that time, the veteran 
has continued to be limited by shortness of breath.  He also 
has nonproductive cough, which is triggered by strong fumes, 
perfumes, cigarette smoke, and volatile chemicals.  He denied 
any significant allergies.  He veteran did have mild 
postnasal drip with some evidence of allergic rhinitis, 
although he was not aware of any specific environmental 
allergen sensitivities.  Finally, it was noted that the 
veteran had a very minimal smoking history.  

Upon physical examination of the veteran his oxygen 
saturation was 98% on room air.  His chest was slightly 
hyperresonant.  Auscultation revealed slightly decreased 
breath sounds bilaterally, but there were no wheezes, rales, 
or rhonchi.  In regards to the veteran's diagnostic studies, 
the technician was only able to get a single trial that 
showed a reasonable effort.  The veteran complained that the 
effort caused him to cough and made him feel very tired.  The 
veteran's forced vital capacity (FVC) was 2.22 or 53% of 
predicted.  The forced expiratory volume in one second (FEV1) 
was 1.92 or 34% of predicted.  The FEV1/FVC ratio was 42%.  
Pulmonary function studies had also been performed on July 
30, 1999.  At this point, the FVC was 2.54 or 60% of 
predicted, FEV1 was 1.32 or 47% of predicted with an FEV1/FVC 
ratio of 52%.  At that time, the diffusing capacity was 61% 
of predicted.  The impression was of chronic infiltrative 
lung disease of undetermined etiology.

The VA examiner explained the veteran's disease was 
characterized primarily by obstruction to airflow.  On the 
other hand, there was clear evidence of infilitrative 
disease, which was likely due to inflammation.  The examiner 
noted that the etiology of the inflammation, however, had 
never been adequately determined.  The examiner further noted 
that the evidence for asbestosis was not strong in this case.  
The basis for this determination was that the areas of 
inflammation appeared to be migratory-in that areas inflamed 
by CT scan in 1993 looked more normal in 1999.  Likewise, 
areas that were normal in 1993, were now inflamed on CT scans 
of 1999.  The examiner advised that typically, asbestosis was 
a progressive fibrotic response with interstitial 
inflammation and fibrosis.  According to the examiner, 
although there was evidence of interstitial fibrosis on a 
biopsy, there was no mention made of asbestosis bodies.  
Moreover, the examiner noted that given the migratory nature 
of the areas of inflammation and fibrosis, this was extremely 
uncharacteristic of asbestosis.  For this reason, the VA 
examiner could not associate the veteran's present 
respiratory condition to exposure to asbestos in service.  
This physician reviewed the veteran's claims folder, together 
with the veteran's medical history, physical examination, 
findings of a lung biopsy, and other diagnostic studies.  
Thus, in the absence of a nexus between the veteran's current 
lung disorder and his period of military service, to include 
any exposure to asbestos during service, service connection 
for a lung disorder is not warranted.  See, e.g., Dyment v. 
West, 13 Vet. App. 141 (1999).

The Board has given consideration to the veteran's contention 
that his current lung disorder is related to asbestos 
exposure in service.  However, as discussed above, this 
assertion cannot serve to prove that the veteran's lung 
disorder was caused by service.  While the veteran is 
competent to describe the symptoms and events he experience 
during service, he is not competent to proffer a medical 
diagnosis or a medical opinion regarding the etiology of his 
lung disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reaching the decision in this case, the Board has 
considered the matter of the resolution of reasonable doubt 
in favor of the veteran.  However, application of the 
benefit-of-the-doubt doctrine rule is only appropriate when 
the evidence is evenly balanced or in relative equipoise.  
Gilbert v. Brown, 5 Vet. App. 49, 53-56 (1990).  Such is 
decidedly not the case in this instance where, as reported 
earlier, there is no competent medical evidence of record 
which establishes that the veteran's lung disorder is related 
to asbestos exposure or any other incident of service.



ORDER

Entitlement to service connection for a lung disorder, 
claimed as a residual of exposure to asbestos in service, is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

